El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I
Sam P. Wallace & Co. (Wallace) demandó en cobro de dinero la suma de $1,216,108.02 a Abarca Warehouse Corp. (Abarca), por concepto de unas obras que ésta le encomendó en tres proyectos de construcción. Para garantizar la senten-cia que en su día pudiera recaer a su favor, embargó pre-ventivamente diversos bienes de Abarca valorados en $1,366,108.02. Abarca levantó dicho embargo, mediante dos fianzas montantes a la suma de $500,000 que obtuvo de la Commonwealth Insurance Co. (Commonwealth), quien man-comunada y solidariamente garantizó “el pago de la reclama-*384ción ... en el caso de que el demandante obtuviere sentencia definitiva y firme a su favor”.
Abarca contestó la demanda. En síntesis alegó que no exis-tía causa de acción porque la deuda no era líquida. Adujo que la demanda era prematura, pues no se habían realizado las auditorías finales ni precisado la cuantía adeudada. Recon-vino reclamando la suma de $292,730.93 por concepto de ce-sión del contrato, beneficio neto y otros extremos.
Así las cosas, el 9 de enero de 1976, Wallace y Abarca transigieron el pleito. Abarca consintió que se dictara senten-cia en su contra por la cantidad de $500,000. Esta suma sería pagadera en tres plazos evidenciados por sendos pagarés, emi-tidos el mismo día a nombre de Wallace o a su orden, exigibles el 31 de diciembre de cada año comenzando en 1976. Abarca renunció además a su reconvención contra Wallace y le cedió todos los derechos y obligaciones que tuviera respecto a los contratistas principales, Francisco Levy e Hijo, Inc. y Buttler Pan American Corp., quienes nunca fueron parte en el litigio. “[A]mbas partes se releva [ron] recíprocamente de cuantas reclamaciones tuviera una contra la otra como consecuencia de los hechos que se relata [ban] en las alegaciones de este caso.” (Énfasis suplido.) Aun así pactaron que la suma de $500,000, hasta su saldo total, estaría garantizada mancomu-nada y solidariamente por la Commonwealth en virtud de las fianzas que había expedido para levantar el embargo.
El acuerdo fue sometido al Tribunal Superior, Sala de San Juan. Éste, el 21 de enero de 1976, dictó sentencia. El 10 de mayo, Wallace solicitó y obtuvo del tribunal orden de que no se cancelaran las fianzas.
En ningún momento la afianzadora Commonwealth fue notificada, participó, intervino o consintió a esa transacción y sentencia.
Abarca sólo satisfizo el importe del primer pagaré y parte del segundo. Por esta razón el 19 de julio de 1978, Wallace solicitó del tribunal la ejecución de la sentencia. Oportuna-*385mente embargó y subastó algunos bienes. No logró satisfacer toda su acreencia. Entonces procedió contra la afianzadora Commonwealth a través del Comisionado de Seguros, quien actuaba como su administrador liquidador.
El comisionado rechazó la reclamación. Adujo que la transacción entre Abarca y Wallace había liberado a la Commonwealth, pues se había producido la figura de novación extintiva. A juicio suyo, la transacción extinguió la relación jurídica existente entre Abarca y Wallace, y la emisión de pa-garés creó una nueva obligación representada por esos docu-mentos. Finalmente indicó que la transacción se llevó a cabo en contra de la voluntad del fiador, por lo que a tono con el Art. 1734 del Código Civil (1) no le obligaba.
Inconforme, Wallace acudió al Tribunal Superior, Sala de San Juan. Dicho foro revocó. Sostuvo que no era aplicable la novación extintiva pues la situación jurídica posterior a la transacción no era incompatible con la situación anterior. Art. 1158 del Código Civil. (2) En abono de esa posición invocó los casos de E.L.A. v. Urb. Damiro, Inc., 112 D.P.R. 244 (1982); G. & J., Inc. v. Doré Rice Mill, Inc., 108 D.P.R. 89 (1978), y Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378 (1973). Señaló, además, que la entrega de los pa-garés, en ausencia de una intención de aceptarse pago, no ex-tinguía la obligación. Art. 1124 del Código Civil. (3) Warner *386Lambert Co. v. Tribunal Superior, supra. Por último, la ilus-trada sala sentenciadora concluyó que los mismos términos de las fianzas obligaban a Commonwealth.
A solicitud del comisionado revisamos.
hH hH
La solución justa del recurso nos mueve a exponer breve-mente la doctrina jurisprudencial en torno a la naturaleza y propósito de la fianza judicial para levantar embargo, y a examinar por primera vez —a la luz de los planteamientos de las partes— en qué circunstancias los efectos novatorios de una transacción relevan a un fiador judicial.
De inmediato, vale recordar que la nota característica de la fianza judicial radica en su solidaridad. Por ende, el fiador judicial no puede exigir la excusión de bienes del fiado. Art. 1755 del Código Civil; (4) Stella, hoy su Sucn. v. Municipio, 76 D.P.R. 783 (1954); Santini Fertilizer Co. v. Roldan, 49 D.P.R. 432 (1936). Castán, luego de citar la opinión de Manresa —expositiva de que tal condición se justifica a base de que los vínculos ante los tribunales deben ser más fuertes— señala que en “los demás, y en defecto de las normas que se establecen en cada caso por la ley o por la providencia judicial, se regirán la fianza legal y la judicial por las disposiciones del Código acerca de la convencional en cuanto les sean aplicables”. J. Castán Tobeñas, Derecho civil español, común y foral, lima ed., Madrid, Ed. Reus, 1981, T. IV, pág. 752. A tal efecto, el Código Civil nos remite al tratamiento brindado a las obligaciones solidarias en los Arts. 1090 a 1101 (31 *387L.P.R.A. sees. 3101-3112). Entre éstos, el Art. 1096 (5) reco-noce, como causa de extinción de una obligación solidaria, la novación.
En el ámbito procesal, las Reglas de Procedimiento Civil de 1958, vigentes al comienzo de este litigio e iguales a las actuales, permitían a un demandante obtener un embargo preventivo. Su propósito es asegurar la sentencia que en su día pudiera recaer a su favor. Regla 56.1 (32 L.P.R.A. Ap. III). Vda. de Galindo v. Cano, 108 D.P.R. 277 (1979). No obstante, las reglas también proveían que un demandado pudiera levantar el embargo preventivo. Para ello éste debía sustituir los bienes embargados por una fianza que respondiera por el valor de los mismos. Regla 56.3. Igual norma subsiste hoy. Regla 56.3 (3) de Procedimiento Civil de 1979.
En Vda. de Galindo v. Cano, supra, pág. 283, explicamos que la función de esta fianza judicial, “tiene el efecto de sustituir los bienes embargados y no el de menoscabar la garantía para responder de la efectividad de la sentencia que pueda recaer a favor del demandante”. Véase igual concepto vertido en Benabe v. Corte, 42 D.P.R. 896 (1931).
En Sucrs. de L. Villamil & Co. v. Díaz y Laborda, 41 D.P.R. 467 (1930), enfrentamos una situación parecida a la de autos. Allí, para asegurar la efectividad de la sentencia, la demandante embargó un automóvil. El demandado levantó el embargo al prestar la fianza requerida. El fiador era un ter-cero. Posteriormente las partes transigieron. Se acordó que el demandado haría una serie de pagos mensuales para extin-*388guir la deuda, y se suspendería la ejecución de la sentencia a menos que el demandado dejara de cumplir su compromiso. El demandado incumplió y la parte demandante procedió contra el fiador. Éste esgrimió la defensa de que no se le había notifi-cado la transacción. Rechazamos su contención. Sostuvimos la responsabilidad del fiador en virtud del lenguaje absoluto de la fianza y “la clara intención de las partes”. Sucrs. de L. Villamil & Co. v. Díaz y Laborda, supra, pág. 469. La opinión no analizó ni discutió la transacción en su dimensión novatoria. En virtud de los planteamientos de las partes, nos corresponde ahora esa misión.
III
La transacción y la novación, aunque ofrecen similaridades, son figuras jurídicas distintas. Como hemos expresado, la novación es una forma de extinguir las obligaciones. En cambio, la transacción es un contrato por el cual se evita o pone término a un litigio. A. Moxó Ruano, Notas sobre la naturaleza de la transacción, 34 Rev. Der. Privado 673, 689 (1950). En la transacción se fija una relación jurídica subjetivamente incierta consistente en un conflicto de pretensiones. A. Gullón Ballesteros, La Transacción, en Tratado práctico y crítico de Derecho civil, Madrid, Ed. Inst. Nac. Est. Jur., 1964, T. XLIII, Vol. 2, pág. 71. El cambio de lo incierto a lo certero ha sido calificado por algunos como modificativo. T. Ogáyar Ayllón, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1983, T. XXII, Vol. 2, pág. 4. No obstante, con casi absoluta unanimidad, la doctrina civilista se pronuncia a favor de que la transacción, per se, no constituye novación clásica. Gullón Ballesteros, op. cit., págs. 75-78; Ogáyar Ayllón, op. cit, págs. 4, 8, 18; G. Pescatore y C. Ruperto, Codice Civile Annotato, 7ma ed., Milán, Ed. Dott. A. Giuffré, 1978, pág. 1961, n. 4. El carácter novatorio de la transacción depende de cómo concibamos su naturaleza jurídica. Gullón Ballesteros, op. cit, pág. 75. Se ha *389debatido entre su naturaleza traslativa y declarativa. En el primer supuesto la transacción crea nuevos derechos. En el segundo sólo reconoce o declara derechos preexistentes. Natu-ralmente si la transacción es traslativa provocará necesaria-mente la novación. En cambio, si es declarativa, ese resultado no es inexorable. Gullón Ballesteros, op. cit.
La tradición romanística, fundada en el aforismo transi-gere est alienare, reconocía en la transacción naturaleza tras-lativa. (6) Pero la doctrina moderna, de origen francés, acepta la naturaleza declarativa de la transacción. Ogáyar Ayllón, op. cit, pág. 6; Gullón Ballesteros, op. cit., pág. 70. Así la transacción “non est titulus, sed tituli confessio”. Mazeud et Mazeud, Lecons de Droit Civil, 5ta ed., París, Ed. Montchres-tien, 1980, T. Ill, Vol. 2, pág. 1091. Tal conclusión, sin embargo, debe cualificarse, pues como observa Mazeud, “la transacción sólo es declarativa en la medida que concierne a los derechos litigiosos”. (Traducción nuestra.) Mazeud et Mazeud, op. cit., pág. 1092.
Con esta perspectiva en mente la doctrina ha distinguido entre la transacción pura y compleja. Es pura cuando versa únicamente sobre los derechos controvertidos; es *390compleja cuando se incluyen en la misma materias u objetos no litigados o cuestionados. En la transacción compleja se pro-ducen “efectos traslativos en orden a los objetos extraños al litigio; siendo sólo declarativa por lo que se refiere a los reco-nocimientos y renuncias de pretensiones”. F. Puig Peña, Tra-tado de Derecho Civil Español, 2da ed., Madrid, Ed. Rev. Der. Privado, 1973, T. IV, Yol. 2, pág. 614. Así pues, la transac-ción puede tener un carácter mixto dependiendo del contenido que las partes le hayan dado a ésta en relación con la situación jurídica incierta que le dio vida.
Se ha dicho que la transacción tendrá carácter novatorio cuando “la situación anterior a la controversia es sustituida por la situación jurídica que origina la transacción”. Ogáyar Ayllón, op. cit., pág. 4; cf. Gullón Ballesteros, op. cit., pág. 76, n. 42. Es decir cuando por voluntad de las partes el negocio transaccional elimina, sustituye o modifica —y no sólo fija— la anterior relación incierta. Gullón Ballesteros, op. cit.-, p^g. 77. Bajo este supuesto es imprescindible examinar la intención de las partes en la transacción. Cf. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1982, T. II, Vol. 2, págs. 628-629; Castán Tobeñas, op. cit., págs. 817-819. Esta encuesta debe realizarse sin hacer abstracción de la modificación real habida. En este sentido el análisis de los intereses económicos envueltos es esencial. (7) Cf. M. Godreau, Esquema para la solución de problemas de Derecho civil patrimonial, 55 Rev. Jur. U.P.R. 9 (1985).
> HH
Apliquemos este enfoque al presente caso. Coincidimos con el comisionado en que el cuadro fáctico reseñado pro-*391yecta una extinción de la obligación principal bajo la cual Commonwealth convino en prestar una “fianza solidaria” para el levantamiento de un embargo. Hemos visto cómo, entre las cláusulas estipuladas, Abarca y Wallace voluntariamente se relevaron mutuamente de toda “reclamación” recíproca que tuvieran entre sí respecto a la deuda original. Esa reclama-ción, así reemplazada, de convertirse en sentencia final y firme, fue la única que Commonwealth afianzó originalmente al expedir las fianzas. Al otorgarlas, la posible deuda de Abar-ca hacia Wallace no era líquida ni exigible. No se habían hecho las necesarias auditorías de los contratos. Con la transacción surgió posteriormente una nueva obligación me-diante la cual Abarca satisfaría a Wallace ciertos pagarés a su vencimiento. Ciertamente ello no se contempló en el con-trato de fianza ni en las representaciones que se le hicieron a Commonwealth para expedirla. En los comienzos del pleito la fiadora garantizó un “riesgo”. Ahora garantizaría, sin su conocimiento y consentimiento, una obligación sustancial-mente distinta nacida después, en ocasión de las partes con-venir extinguir las reclamaciones mutuas existentes y susti-tuirla por el pago de una suma cierta y determinada en virtud de la transacción. Ello generó una relación diferente.
El análisis económico para cada decisión —la de otorgar fianza para levantar un embargo por una reclamación en ciernes e indeterminada, en contraste con la de afianzar el cumplimiento de una deuda u obligación exacta evidenciada por los tres pagarés expedidos— forzosa y lógicamente ha de ser totalmente distinto. Exige una solución jurídica diferente. (8) Adviértase que Abarca renunció a una reconvención, *392a todos sus derechos y defensas, en perjuicio de los mejores intereses de Commonwealth.
La obligación de Commonwealth era accesoria. No se presume y debe ser expresa. No se extiende más allá de lo contenido en ella. Art. 1726 (81 L.P.R.A. see. 4876). Resolve-mos que las actuaciones de Abarca y Wallace, mediante el mecanismo de transacción, produjeron una novación extintiva de la obligación. Esa conducta está afectada por el espíritu que nutre el principio encarnado en el Art. 1734, antes citado, de que la transacción hecha por el deudor con el acreedor no surte efecto para con el fiador contra su voluntad.
Vicente Guilarte Zapatero nos orienta sobre el alcance de esta disposición legal:
Por el contrario, nuestro C.c. en el precepto presente ad-mite explícitamente la transacción que, manteniendo la vi-gencia de la obligación principal y de la accesoria, no debe alterar los respectivos términos en que deudor y fiador apa-recen obligados si no es con su propio consentimiento y el del acreedor. Así, pues, los efectos de la transacción qvte, en su caso, se realice quedarán limitados a quienes sean parte en la misma. Tal solución resulta plenamente correcta pues, como se ha dicho anteriormente, obligación principal y obli-gación de garantía, no obstante, su independencia y el nexo de accesoriedad que ofrecen, constituyen relaciones con cier-ta autonomía y sustantividad y su modificación no debe, en principio, afectar sino a los que intervienen en el negocio de donde surge aquélla. (Énfasis suplido.) V. Guilarte Zapa-tero, Comentarios al Código Civil y compilaciones forales, *393Jaén, Ed. Rev. Der. Privado, 1979, T. XXIII, pág. 164; cf. National City Bank v. Guarch, 50 D.P.R. 888, 895 (1937).
Finalmente, la reserva que hicieron Wallace y Abarca, de que el pago de la deuda establecida en ese momento estaría garantizada por la fianza, no es determinante. Carece de valor ante la naturaleza extintiva de la transacción, pues “la auto-nomía negocial dejada a las partes encuentra sus límites en la ley y no puede desvirtuar la esencia de las instituciones”. J. Amorth, La responsabilidad del deudor solidario, Barcelona, Colección Nereo, 1963, Libro 4, Tit. I, Cap. III, pág. 296.
En resumen, la transacción convenida por las partes no obliga a Commonwealth. Distinto a los hechos que dieron margen a la conclusión arribada en Sucrs. de L. Villamil & Co. v. Díaz y Laborda, supra, estamos ante una transacción novatoria. La transacción, “aunque no es naturalmente una forma de extinción de las obligaciones, en sí misma considerada, puede, en ocasiones, dar lugar a una novación que, si tiene carácter extintivo, originará la desaparición de la fianza . . .”. Guilarte Zapatero, op. cit., págs. 292-293. (Énfasis nuestro.)
Por los fundamentos expuestos, (9) se dictará sentencia que revoque el dictamen del Tribunal Superior, Sala de San Juan.
*394El Juez Asociado Señor Rebollo López emitió opinión disi-dente. El Juez Presidente Señor Pons Núñez se inhibió.

“La transacción hecha por el fiador con el acreedor no surte efecto para con el deudor principal.
“La hecha por éste tampoco surte efecto para con el fiador, contra su voluntad.” 81 L.P.R.A. see. 4896.


“Para que una obligación quede extinguida por otra que la substi-tuya, es preciso que así se declare terminantemente, o que la antigua y la nueva sean de todo punto incompatibles.” 31 L.P.R.A. see. 3242.


 “El pago de las deudas de dinero deberá hacerse en la especie pac-tada, y no siendo posible entregar la especie, en la moneda de plata u oro que tenga curso legal en Puerto Rico.
“La entrega de pagarés a la orden, o letras de cambio u otros docu-mentos mercantiles, sólo producirá los efectos del pago cuando hubiesen sido realizados, o cuando por culpa del acreedor se hubiesen perjudicado.
*386“Entretanto, la acción derivada de la obligación primitiva quedará en suspenso.” 31 L.P.R.A. see. 3174.


 En lo pertinente, reza:
“El fiador judicial no puede pedir la excusión de bienes del deudor principal.” 31 L.P.R.A. see. 4973.


“La novación, compensación, confusión o remisión de la deuda, he-chas por cualquiera de los acreedores solidarios, o con cualquiera de los deu-dores de la misma clase, extinguen la obligación, sin perjuicio de lo dispuesto en la see. 3110 de este título.
“El acreedor que haya ejecutado cualquiera de estos actos, así como el que cobre la deuda, responderá a los demás de la parte que le corresponde en la obligación.” (Énfasis suplido.) 31 L.P.R.A. see. 3107.


En el Derecho Romano Clásico, algunos autores afirman que la transacción no es más que un •pactum que pone fin a los litigios. Para que este pactum sirviera como medio de exigir el cumplimiento había que darle una “cobertura nueva basada en el ius civile por medio de la estipulación Aquiliana. Con esta estipulación se producía una novación que transfor-maba la primitiva reclamación del actor y su correspondiente acción en otra reclamación distinta”. (Escolio omitido.) J. L. Murga, Derecho Romano Clá-sico II: El Proceso, Zaragoza, Secretariado de Publicaciones, Univ. de Zara-goza, 1980, pág. 269. Cf. J. Iglesias, Derecho Romano: Instituciones de De-recho Privado, 7ma ed., Barcelona, Ed. Ariel, 1984, pág. 535; A. d’Ors, Derecho Privado Romano, 3ra ed., Pamplona, Ed. Univ. de Navarra, S.A., 1977, págs. 485-486. No obstante, en la posterior evolución del derecho ro-mano, la transactio fue concebida como un contrato innominado haciendo in-necesaria la stipulatio. Murga, op. cit., pág. 269. Se debate hasta qué punto la transacción fue novatoria en el Derecho romano en general. A. Moxó Ruano, Notas sobre la naturaleza de la transacción, 34 Rev. Der. Privado 673, 689 (1950).


Por tal motivo, no es suficiente ni determinante el análisis simple basado en la doctrina que asimila la transacción a la sentencia firme, cri-terio que adoptamos en Sucn. Román v. Shelga Corp., 111 D.P.R. 782 (1981).


En el pasado hemos expresado que las fianzas otorgadas por lucro, mayormente por compañías dedicadas a este negocio, deben interpretarse liberalmente. Cf. E.L.A. v. Urb. Damiro, Inc., 112 D.P.R. 244, 248 (1982); Olazábal v. U.S. Fidelity, etc., 103 D.P.R. 448, 454 (1975); Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245, 259 (1975).
*392• La presente decisión no es incompatible con ese enfoque doctrinario. No significa ni justifica, en ningún sentido que se vaya más allá del claro lenguaje de la obligación. No es carta blanca para imponer, mediante in-terpretación judicial, obligaciones que un fiador nunca pensó asumir. Mun. San Juan v. Stadium & Coliseum Opers., 113 D.P.R. 490, 494 (1982).
Una sentencia luego de juicio ordinario, es el resultado de una dinámica procesal distinta. De ordinario, implica que el demandado obligado a prestar la fianza, tiene toda la oportunidad de defenderse y hasta de ganar el pleito, vis á vis una sentencia por estipulación donde, en muchas ocasiones, la parte más débil económicamente se vio precisada a allanarse o consentirla.


La interpretación brindada responde a la visión civilista que en ma-teria sustantiva rige en nuestra jurisdicción —Valle v. Amer. Inter. Ins. Co., 108 D.P.R. 692, 695-697 (1979). En el derecho norteamericano, en lo proce-sal, no existe tratamiento uniforme. Algunos tribunales sostienen que la es-tipulación entre demandante y demandado en un pleito no libera al fiador que sirve para levantar un embargo preventivo, en ausencia de colusión o dolo que cause perjuicio al fiador. Meyer v. Jones, 32 C.A. 878, 163 P. 67 (1916). Tampoco que la sentencia se haya obtenido en rebeldía, Martiniello v. Robitaille, 199 N.E. 534 (1936). Véanse: A. Stearns, The Law of Surety-ship, 5ta ed., Cincinnati, 1951, Sec. 10.24; 16 Cal. Jur. 3d, Creditor’s Right & Remedies Sec. 313 (1983); 7 C.J.S. Attachment Sec. 267 (1980); 6 Am. Jur. 2d Attachment & Garnishment See. 535 (1963).